DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “the scanner unit” and “the sensing light source unit” in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation in line 11-12, “a scanner-side reflecting surface” is unclear. Earlier in the claim, in line 3, “a scanner-side reflecting surface” has already been mentioned. It is unclear if there are two separate scanner-side reflecting surfaces, or if this is the same element. If these are supposed to be the same element then the claim language in lines 11-12 should be “the scanner-side reflecting surface” for antecedent purposes. For examining purposes these two reflecting surfaces will be the same element (the reflective surface of 20), as seen in figure 1 and 4, of the Applicant’s figures.
Claims 2-5 are rejected because of their dependency on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 16558760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a light source, scanner, light receiving lens, light receiving reflector, optical detector and wherein the light from the light source passes through a reflector of the scanner device as described is taught by both the present application and the copending application 16558760.
In regards to claim 1, 16558760 teaches a light detection and ranging (“lidar”) sensing device (claims 1 and 6), comprising: a sensing light source device configured to radiate sensing light (claim 1, line 2); a scanner device comprising a scanner-side reflecting surface reflecting incident light reflected from a target (claim 1, line 3-5), a light-receiving lens configured to transmit the incident light reflected by the scanner-side reflecting surface (claim 1, lines 6-7); a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens (claim 1, lines 8-9); and an optical detector on which the incident light reflected by the light-receiving reflector is incident (claim 1, lines 10-11), wherein the sensing light passes through a virtual plane including a scanner-side reflecting surface, and the sensing light passing through the virtual plane is directed toward the target (claim 1, lines 12-20).
In regards to claim 2, 16558760 teaches the lidar sensing device of claim 1, wherein the sensing light source device is disposed inside the scanner device (clams 1 and 3, sensing light source device integrated with the scanner device where a reflecting surface passed sensing light therethrough).
In regards to claim 3, 16558760 teaches the lidar sensing device of claim 1, wherein at least a portion of the path of the sensing light passes through the inside of the scanner device (clams 1 and 3, sensing light source device integrated with the scanner device where a reflecting surface passed sensing light therethrough).
In regards to claim 4, 16558760 teaches The lidar sensing device of claim 1, wherein the scanner device comprises: a scanner reflector including the scanner side reflecting surface and reflecting incident light reflected from the target toward the light-receiving lens; and a scanner driving unit connected to the scanner reflector to rotate the scanner reflector (claim 1).
In regards to claim 5, 16558760 teaches the lidar sensing device of claim 4, wherein the scanner device further comprises a light transmitting reflector for reflecting the sensing light irradiated from the sensing light source to the target; and wherein the light transmitting reflector is disposed inside the scanner reflector (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drinkard (US 20020041231) in view of Tagashira (US 20090283666).
Re claim 1: Drinkard teaches a light detection and ranging (“lidar”) sensing device (see fig. 5, abstract), comprising: a sensing light source device (80) configured to radiate sensing light (see fig. 5); a scanner device (70) comprising a scanner-side reflecting surface (78) reflecting incident light reflected from a target (paragraph 35 and 36), a light-receiving lens (84) configured to transmit the incident light reflected by the scanner side reflecting surface (78) (see fig. 5); and an optical detector (86) on which the incident light transmitted by the light receiving lens (84) is incident (see fig. 5), wherein the sensing light passes through a virtual plane including a scanner-side reflecting surface (78), and the sensing light passing through the virtual plane is directed toward the target (see fig. 5, the virtual plane is at the surface of 78, which passes sensing light from sensing light source 80 to the target, paragraphs 35 and 36), but does not specifically teach a light-receiving reflector configured to reflect the incident light passing through the light-receiving lens. Tagashira teaches a light-receiving lens (20) configured to transmit an incident light reflected by a scanner side reflecting surface (2); a light-receiving reflector (21) configured to reflect the incident light passing through the light-receiving lens (20); and an optical detector (22) on which the incident light reflected by the light-receiving reflector (2) is incident (fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a light receiving reflector similar to Tagashira after the light receiving lens of Drinkard in order to guide light to the optical detector with a different arrangement of parts within the device providing for different shape of the device while efficiently collecting and sensing light providing for a versatile design for alternative placement of the device in an area (MPEP, 2144.04, VI, C).
Re claim 2: Drinkard as modified by Tagashira teaches the lidar sensing device, wherein the sensing light source device (80) is disposed inside the scanner device (70) (see fig. 9, paragraph 34 and 35).
Re claim 3: Drinkard as modified by Tagashira teaches the lidar sensing device, wherein at least a portion of the path of the sensing light passes through the inside of the scanner device (70) (see fig. 9, paragraphs 34-36).
Re claim 4: Drinkard as modified by Tagashira teaches the lidar sensing device, wherein the scanner device (70) comprises: a scanner reflector (78) including the scanner side reflecting surface (78) and reflecting incident light reflected from the target toward the light-receiving lens (84) (see fig. 9); and a scanner driving unit (74) connected to the scanner reflector (78) to rotate the scanner reflector (78) (see fig. 9, paragraph 35).
Re claim 5: Drinkard as modified by Tagashira teaches the lidar sensing device, wherein the scanner device (70) further comprises a light transmitting reflector (76) for reflecting the sensing light irradiated from the sensing light source (80) to the target (see fig. 9); and wherein the light transmitting reflector (76) is disposed inside the scanner reflector (78) (see fig. 9, paragraphs 34-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878